commerce st tx department of the treasury internal_revenue_service tax_exempt_and_government_entities_division number release date legend org organization name xx date -address address date date uil org address dear taxpayer_identification_number person to contact ld number contact numbers telephone fax we have considered your request dated november 20xx for approval of your grant- making procedures pursuant to sec_4945 of the internal_revenue_code code your request indicates that these individual grant making procedures have been in effect since you started making individual grants you require a written request for funds and a brief resume of academic qualifications transcript of grades the terms and conditions under which you ordinarily make such grants to individuals are that the grants constitute scholarships paid directly to the colleges or universities that the students will attend the scholarships are for tuition and fees only the scholarships will not be used for room and board sec_4945 of the code states that an individual grant will not constitute taxable_expenditures if awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance sec_4945 of the code states that the grant constitutes a scholarship grant which would be subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 ay il sec_117 of the code describes a scholarship grant that is used for tuition and fees required for the enrollment or attendance of a student at an educational_organization described in sec_170 a ii as well as used for fees books suppiies and equipment required for courses of instruction at such an educational_organization sec_170 of the code describes an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled bady of pupils or students in attendance at the place where its educational activities are regularly carried on the procedures for exercising supervision over the grants meet the requirements of reg c which are the scholarship or fellowship grants are described in sec_4945 ii the grantor foundation pays the scholarship or fellowship grants to an educational_institution described in sec_151 ii the educational_institution agrees to use the grant funds to defray the recipient's expenses the procedures for review of grantee reports for investigation where diversion of grant funds is indicated and for recovery_of diverted grant funds meet the requirements of reg c which are stated above based on the information submitted and assuming your scholarship program will be conducted as proposed with objectivity and nondiscrimination in awarding grants we determined that your procedures in awarding scholarship grants comply with the requirements of sec_4945 this means that scholarships granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to the foundation's creators officer's or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 b the approval of your grant-making procedures is a one-iime approval of your system of standards and procedures that will result in grants that meet the requirements of sec_4945 thus approval will apply fo succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis to further the purposes for which you are organized therefore you should maintain adequate_records and case histories so that all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the intemal revenue code provides that it may not be used or cited by others as a precedent sincerely vicki l hansen acting director eo examinations
